Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 9, 2015

                                        No. 04-14-00078-CV

             RIVER CITY CARE CENTER, INC. d/b/a River City Care Center,
                                 Appellants

                                                v.

                                         Betty TAYLOR,
                                             Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-15814
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                          ORDER

Sitting: Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice

     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court